Citation Nr: 0840324	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  95-37 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for fibromyalgia, to 
include as secondary to service-connected hypothyroidism and 
hypoparathyroidism.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for fibromyalgia, to 
include as secondary to service-connected hypothyroidism and 
hypoparathyroidism.  The veteran testified before the Board 
in July 2001, November 2004, and May 2005.  The Board 
remanded this claim for further development in December 2001 
and November 2005.  

In February 2006 statements, the veteran appears to have 
applied for an earlier effective date for the award of 
service connection for a gynecological condition and an 
earlier effective date for the award of service connection 
for hypoparathyroidism.  The Board refers those matters to 
the RO for appropriate action.     


FINDING OF FACT

The veteran's fibromyalgia first manifested years after her 
separation from service and is unrelated to her service or to 
any incident therein, and is not shown to be the result of or 
aggravated by the service-connected hypothyroidism or 
hypoparathyroidism.


CONCLUSION OF LAW

The veteran's fibromyalgia was not incurred in or aggravated 
by her active service, and is not proximately due to or the 
result of the service-connected hypothyroidism or 
hypoparathyroidism.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The veteran's fibromyalgia, however, is not a disease 
subject to presumptive service connection.     

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The veteran contends that she is entitled to service 
connection on a secondary basis for her fibromyalgia due to 
her service-connected hypothyroidism and hypoparathyroidism.   

In a February 2000 letter, a VA physician reported that the 
veteran complained of arthralgias in the shoulders, neck, and 
back.  The physician stated that she had been diagnosed with 
fibromyalgia in the rheumatology clinic.  The physician 
opined that hypothyroidism could also be associated with 
rheumatologic complaints.  

On VA examination in September 2000, the veteran complained 
of experiencing constant total body pain that was worsened in 
the morning for about six hours.  She reported that nothing 
made the pain better.  She stated that all movements caused 
pain and that certain movements caused more pain.  She 
further complained of fatigue, weakness, morning stiffness, 
gelling up, and poor sleep.  Examination revealed no 
synovitis in all joints.  The elbows, shoulders, hips, knees, 
and ankles had full range of motion.  The neck had 45 degrees 
rotation bilaterally, 45 degrees extension, and full flexion.  
The hands had full range of motion to 90 degrees in the 
wrists.  The back had 45 degrees flexion, 10 degrees 
extension, and 20 degrees lateral flexion bilaterally.  
Shober test was five centimeters.  The veteran felt mild 
subjective pain throughout the entire examination.  On 
tender-point examination, the veteran had pain everywhere she 
was touched.  The examiner noted intra-articular and 
articular tender points.  The diagnosis was fibromyalgia, and 
the examiner stated that since the etiology for fibromyalgia 
was unknown, he could not comment on the secondary nature of 
fibromyalgia in regards to the hypothyroidism.      

A June 2001 letter from a VA physician listed and attached 
several medical literature references that supported the 
concept that hypothyroidism might produce symptoms that were 
fibromyalgic in nature.  The physician also explained that 
conversely, hypothyroidism was in the differential diagnosis 
of generalized pain syndromes like fibromyalgia.  The 
physician further reported that approximately 50 percent of 
fibromyalgia patients had physical, emotional, or mental 
insults that precipitated the fibromyalgia and concluded that 
the veteran's surgical intervention and resulting electrolyte 
abnormalities might have precipitated her fibromyalgia.  

At an April 2002 VA examination, the veteran complained of 
first experiencing diffuse pain in her four extremities back 
in the late 1970s and stated that she had been diagnosed with 
myalgia/arthralgia at the time.  She reported that her 
symptoms of diffuse pain accompanied by nonrestorative 
interrupted sleep persisted even after her thyroid problems 
were treated.  She stated that her symptoms had been chronic 
and that they had lasted until the present time without 
significant relief.  She reported that her symptoms were 
aggravated by physical activities and somewhat relieved by 
rest.  She also complained of chronic fatigue, stiffness, and 
depression.  Examination revealed no swelling, tenderness, or 
deformities of joints, and muscle strength was within normal 
limits.  The veteran had several trigger points 
characteristic of fibromyalgia syndrome at the occiput, 
trapezius and scapular muscles, sternochondral joints, lower 
lumbar area, and epicondyles.  The examiner reviewed the file 
and diagnosed the veteran with fibromyalgia syndrome.  In a 
July 2003 addendum to the VA examination, the examiner noted 
that because the veteran, by history, stated that she had the 
symptoms of fibromyalgia during active service, it was 
difficult to prove or disprove whether it was at least as 
likely as not that the fibromyalgia existed during service.  
The examiner also opined that it was difficult to be sure of 
whether or not the fibromyalgia was related to the service-
connected hypothyroidism and hypoparathyroidism because the 
etiology of the fibromyalgia was unknown.  The examiner 
concluded that a causal relationship of fibromyalgia to the 
veteran's service-connected thyroid disabilities could not be 
definitively established.

In an April 2004 addendum to the VA examination, the examiner 
noted that there was no clear documentation in the veteran's 
service medical records of symptoms sufficient to support a 
diagnosis of fibromyalgia syndrome.  The examiner found that 
only one clinic visit during service mentioned myalgias or 
arthralgias, and that those pains had been attributed to 
metabolic alkalosis and exercise.  The examiner explained 
that fibromyalgia should be chronic and recurrent, but there 
was only one mention of myalgias and arthralgias during 
service, thus making it impossible to relate the veteran's 
fibromyalgia to her period of active service.  The examiner 
further noted that some patients with hypothyroidism could 
experience symptoms resembling fibromyalgia syndrome, but 
explained that those symptoms would usually improve with 
proper treatment of hypothyroidism.  The examiner concluded 
that it was less likely as not that the veteran's 
fibromyalgia syndrome was related to her period of service.   

On VA examination in April 2007, the veteran reported having 
thyroid surgery in 1978, which caused her to have myalgias, 
tightness, stiffness, and pain in the back of the neck and 
shoulders one year later.  She complained of suffering from 
constant pain in the back of the neck, shoulders, low back, 
and underneath the shoulder blades in the lower extremities.  
She stated that she would get stabbing pain in the arms that 
would radiate out.  She complained that the pain worsened 
even when she walked from work to the car.  She reported 
using a wheelchair.  She stated that she had unexplained 
fatigue if she did anything for over 30 minutes.  She 
complained of constant stiffness in the neck, back, and 
extremities as well as weakness in the upper and lower 
extremities.  She reported that she had to stop and rest with 
any physical activity.  She stated that she had short bowel 
syndrome with a bowel resection, causing her to have chronic 
diarrhea.  She also reported suffering from sleep apnea and a 
history of depression.  Examination revealed no muscular 
atrophy.  She had a right hand grip of 4/5 and a left hand 
grip of 4+/5.  Power proximally in the upper extremities was 
otherwise 4 to 4+/5.  There were tender points characteristic 
of fibromyalgia in the front and back of the neck, sternal 
area, costochondral junction, shoulder blades in the upper 
trapezius area, back of the elbows, arms, lumbar spine area, 
back, hips, knees, and along the thighs.  The examiner 
reviewed the entire file and diagnosed the veteran with 
fibromyalgia.  The examiner concluded that he could not 
resolve the issue of whether fibromyalgia was related to the 
complaints of arthralgia and myalgia  in service without 
resort to mere speculation.  The examiner also opined that it 
would be mere speculation to state whether the fibromyalgia 
had been caused by or aggravated by the service-connected 
hypothyroidism or hypoparathyroidism.  His rationale was that 
fibromyalgia was a chronic pain disorder with unknown 
etiology and unclear pathophysiology.  He explained that some 
patients with hypothyroidism could experience symptoms 
resembling fibromyalgia, but there was no general explanation 
that was agreed upon for the pathogenesis of fibromyalgia.    

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place low probative value on the 
February 2000 and June 2001 VA medical opinions.  While the 
physicians related the veteran's fibromyalgia to her period 
of active service, the opinions appeared to have been based 
primarily upon a history provided by the veteran, rather than 
upon a review of the evidence of record.  The filtering of 
the veteran's account of her military service through her 
physician does not transform the veteran's account into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).

Additionally, the Board finds that the February 2000 and June 
2001 medical opinions are speculative, in that the physicians 
found that the veteran's hypothyroidism could have been 
associated with her fibromyalgia or that her thyroid surgery 
and resulting electrolyte abnormalities might have 
precipitated her fibromyalgia.  A finding of service 
connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102 (2007); Bloom v. West, 
12 Vet. App. 185 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).  The Board also 
finds that the opinion is not supported by adequate 
rationale, as there is no explanation as to why the veteran's 
current fibromyalgia was definitively related to her period 
of active service.  If the examiner does not provide a 
rationale for the opinion, this weighs against the probative 
value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  The Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993).    

The Board assigns greater weight to the September 2000 VA 
examination, April 2002 VA examination with subsequent 
addenda, and April 2007 VA examination.  In placing greater 
weight on the September 2000, April 2002, and April 2007 
opinions, the Board notes that comprehensive examinations for 
fibromyalgia were performed and rationales were provided for 
the opinions.  In forming their opinions, the examiners 
explained that the etiology of fibromyalgia was unknown and 
also noted that the veteran did not have sufficient evidence 
of fibromyalgia in service.  Furthermore, the VA examiners 
reviewed the veteran's entire claims file in rendering their 
opinions.  Some factors for assessing the probative value of 
a medical opinion are the physician's access to the claims 
file and the veteran's history, and the thoroughness and 
detail of the opinion.  Prejean v. West, 13 Vet. App. 444 
(2000).

The Board accordingly finds the September 2000, April 2002, 
and April 2007 VA medical opinions to be the most probative 
and persuasive as to whether the veteran's fibromyalgia was 
related to service because the examiners at the September 
2000, April 2002, and April 2007 examinations based the 
opinions on a detailed medical examination, comprehensive 
review of the claims file, and adequate rationale.  
Accordingly, the Board finds that service connection for the 
veteran's fibromyalgia, as secondary to her service-connected 
hypothyroidism and hypoparathyroidism, is not warranted.

The Board now turns to the question of whether the veteran is 
entitled to service connection on a direct basis for 
fibromyalgia.  

The veteran's service medical records show that in April 
1979, she complained of intense pain and various paresthesias 
and was diagnosed with arthralgias and myalgias secondary to 
metabolic osmosis and exercise.  In a July 1982 medical 
report, the veteran reported muscle cramps associated with 
exercise for the previous three days.  She was diagnosed and 
treated for muscle spasms.  A March 1983 medical report 
showed that the veteran suffered from leg cramping, and the 
diagnostic assessment was noted as "calcium too low."  
Since there were only three recorded complaints of symptoms 
that could be related to fibromyalgia during approximately 
seven years of service, the Board finds that the weight of 
the evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).   

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for 
fibromyalgia.  38 C.F.R. § 3.303(b).  

The first post-service evidence of record of symptoms 
relating to fibromyalgia is a March 1998 VA medical report 
where the veteran complained of severe knee stiffness and 
pain.  She was found to have knee aches, sore and swollen 
knuckles on the right hand, a swollen right wrist, and a 
painful right humerus.  

Post-service VA medical records dated from April 1998 to 
March 2004 show that the veteran received intermittent 
treatment for ankle pain, back pain, neck pain, right trigger 
thumb, myofascitis, and fibromyalgia.   

In a February 2000 letter, a VA physician reported that the 
veteran complained of arthralgias in the shoulders, neck, and 
back.  The physician stated that she had been diagnosed with 
fibromyalgia in the rheumatology clinic.  The physician 
opined that hypothyroidism could also be associated with 
rheumatologic complaints.  

On VA examination in September 2000, the veteran complained 
of experiencing constant total body pain that was worsened in 
the morning for about six hours.  She reported that nothing 
made the pain better.  She stated that all movements caused 
pain and that certain movements caused more pain.  She 
further complained of fatigue, weakness, morning stiffness, 
gelling up, and poor sleep.  Examination revealed no 
synovitis in all joints.  The elbows, shoulders, hips, knees, 
and ankles had full range of motion.  The neck had 45 degrees 
rotation bilaterally, 45 degrees extension, and full flexion.  
The hands had full range of motion to 90 degrees in the 
wrists.  The back had 45 degrees flexion, 10 degrees 
extension, and 20 degrees lateral flexion bilaterally.  
Shober test was five centimeters.  The veteran felt mild 
subjective pain throughout the entire examination.  On 
tender-point examination, the veteran had pain everywhere she 
was touched.  The examiner noted intra-articular and 
articular tender points.  The diagnosis was fibromyalgia, and 
the examiner stated that since the etiology for fibromyalgia 
was unknown, he could not comment on the secondary nature of 
fibromyalgia in regards to the hypothyroidism.

A June 2001 letter from a VA physician listed and attached 
several medical literature references that supported the 
concept that hypothyroidism might produce symptoms that were 
fibromyalgic in nature.  The physician also explained that 
conversely, hypothyroidism was in the differential diagnosis 
of generalized pain syndromes like fibromyalgia.  The 
physician further reported that approximately 50 percent of 
fibromyalgia patients had physical, emotional, or mental 
insults that precipitated the fibromyalgia and concluded that 
the veteran's surgical intervention and resulting electrolyte 
abnormalities might have precipitated her fibromyalgia.  

The veteran testified before the Board at a travel board 
hearing in July 2001 and Central Office hearings in November 
2004 and May 2005.  Testimony revealed that the veteran 
underwent a thyroidectomy in April 1978 and then developed 
symptoms of tightness, stiffness, and soreness one year later 
in April 1979.  She testified that she currently suffered 
from constant stiffness, pain, fatigue, muscle weakness, 
sleep apnea, and depression.  She reported that her movements 
were painful, slow, and stiff, and that there were certain 
things she was unable to do.  She stated that she had found 
medical literature discussing how fibromyalgia was a 
complication of thyroid disease and how a thyroid function 
test could be useful in detection because hypothyroidism 
could cause fibromyalgia syndrome.  She further testified 
that she had suffered from fibromyalgia continuously since 
April 1979.  She reported that her fibromyalgia was being 
treated with medication as well as steroid injections.

At an April 2002 VA examination, the veteran complained of 
first experiencing diffuse pain in her four extremities back 
in the late 1970s and stated that she had been diagnosed with 
myalgia/arthralgia at the time.  She reported that her 
symptoms of diffuse pain accompanied by nonrestorative 
interrupted sleep persisted even after her thyroid problems 
were treated.  She stated that her symptoms had been chronic 
and that they had lasted until the present time without 
significant relief.  She reported that her symptoms were 
aggravated by physical activities and somewhat relieved by 
rest.  She also complained of chronic fatigue, stiffness, and 
depression.  Examination revealed no swelling, tenderness, or 
deformities of joints, and muscle strength was within normal 
limits.  The veteran had several trigger points 
characteristic of fibromyalgia syndrome at the occiput, 
trapezius and scapular muscles, sternochondral joints, lower 
lumbar area, and epicondyles.  The examiner reviewed the file 
and diagnosed the veteran with fibromyalgia syndrome.

In a July 2003 addendum to the VA examination, the examiner 
noted that because the veteran, by history, stated that she 
had the symptoms of fibromyalgia during active service, it 
was difficult to prove or disprove whether it was at least as 
likely as not that the fibromyalgia existed during service.  
The examiner also opined that it was difficult to be sure of 
whether or not the fibromyalgia was related to the service-
connected hypothyroidism and hypoparathyroidism because the 
etiology of the fibromyalgia was unknown.  The examiner 
concluded that a causal relationship of fibromyalgia to the 
veteran's service-connected thyroid disabilities could not be 
definitively established.

In an April 2004 addendum to the VA examination, the examiner 
noted that there was no clear documentation in the veteran's 
service medical records of symptoms sufficient to support a 
diagnosis of fibromyalgia syndrome.  The examiner found that 
only one clinic visit during service mentioned myalgias or 
arthralgias, and that those pains had been attributed to 
metabolic alkalosis and exercise.  The examiner explained 
that fibromyalgia should be chronic and recurrent, but there 
was only one mention of myalgias and arthralgias during 
service, thus making it impossible to relate the veteran's 
fibromyalgia to her period of active service.  The examiner 
further noted that some patients with hypothyroidism could 
experience symptoms resembling fibromyalgia syndrome, but 
explained that these symptoms would usually improve with 
proper treatment of hypothyroidism.  The examiner concluded 
that it was less likely as not that the veteran's 
fibromyalgia syndrome was related to her period of service.   

On VA examination in April 2007, the veteran reported having 
thyroid surgery in 1978, which caused her to have myalgias, 
tightness, stiffness, and pain in the back of the neck and 
shoulders one year later.  She complained of suffering from 
constant pain in the back of the neck, shoulders, low back, 
and underneath the shoulder blades in the lower extremities.  
She stated that she would get stabbing pain in the arms that 
would radiate out.  She complained that the pain worsened 
even when she walked from work to the car.  She reported 
using a wheelchair.  She stated that she had unexplained 
fatigue if she did anything for over 30 minutes.  She 
complained of constant stiffness in the neck, back, and 
extremities as well as weakness in the upper and lower 
extremities.  She reported that she had to stop and rest with 
any physical activity.  She stated that she had short bowel 
syndrome with a bowel resection, causing her to have chronic 
diarrhea.  She also reported suffering from sleep apnea and a 
history of depression.

Examination revealed no muscular atrophy.  She had a right 
hand grip of 4/5 and a left hand grip of 4+/5.  Power 
proximally in the upper extremities was otherwise 4 to 4+/5.  
There were tender points characteristic of fibromyalgia in 
the front and back of the neck, sternal area, costochondral 
junction, shoulder blades in the upper trapezius area, back 
of the elbows, arms, lumbar spine area, back, hips, knees, 
and thighs.  The examiner reviewed the entire file and 
diagnosed the veteran with fibromyalgia.  The examiner 
concluded that he could not resolve the issue of whether 
fibromyalgia was related to the complaints of arthralgia and 
myalgia  in service without resort to mere speculation.  The 
examiner also opined that it would be mere speculation to 
state whether the fibromyalgia had been caused by or 
aggravated by the service-connected hypothyroidism or 
hypoparathyroidism.  His rationale was that fibromyalgia was 
a chronic pain disorder with unknown etiology and unclear 
pathophysiology.  The examiner explained that some patients 
with hypothyroidism could experience symptoms resembling 
fibromyalgia, but there was no general explanation that was 
agreed upon for the pathogenesis of fibromyalgia.    

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place lower probative and persuasive 
value on the February 2000 and June 2001 VA medical opinions.  
While the physicians related the veteran's fibromyalgia to 
her period of active service, the opinions appeared to have 
been based primarily upon a history provided by the veteran, 
rather than upon a review of the evidence of record.  The 
filtering of the veteran's account of her military service 
through her physician does not transform the veteran's 
account into competent medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).

Additionally, the Board finds that the February 2000 and June 
2001 medical opinions are speculative, in that the physicians 
found that the veteran's hypothyroidism could have been 
associated with her fibromyalgia or that her thyroid surgery 
and resulting electrolyte abnormalities might have 
precipitated her fibromyalgia.  A finding of service 
connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102 (2007); Bloom v. West, 
12 Vet. App. 185 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have precipitated 
the initial development of his lung condition found too 
speculative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).  The Board also 
finds that the opinion is not supported by adequate 
rationale, as there is no explanation as to why the veteran's 
current fibromyalgia was definitively related to her period 
of active service.  If the examiner does not provide a 
rationale for the opinion, this weighs against the probative 
value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  The Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993).    

The Board assigns greater weight to the September 2000 VA 
examination, April 2002 VA examination with subsequent 
addenda, and April 2007 VA examination.  In placing greater 
weight on the September 2000, April 2002, and April 2007 
opinions, the Board notes that comprehensive examinations for 
fibromyalgia were performed and rationales were provided for 
the opinions.  In forming their opinions, the examiners 
explained that the etiology of fibromyalgia was unknown and 
also noted that the veteran did not have sufficient evidence 
of fibromyalgia in service.  Furthermore, the VA examiners 
reviewed the veteran's entire claims file in rendering their 
opinions.  Some factors for assessing the probative value of 
a medical opinion are the physician's access to the claims 
file and the veteran's history, and the thoroughness and 
detail of the opinion.  Prejean v. West, 13 Vet. App. 444 
(2000).  The Board accordingly finds the September 2000, 
April 2002, and April 2007 VA medical opinions to be the most 
probative and persuasive as to whether the veteran's 
fibromyalgia was related to service because the examiners at 
the September 2000, April 2002, and April 2007 examinations 
based the opinions on a detailed medical examination, 
comprehensive review of the claims file, and adequate 
rationale.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
veteran's current fibromyalgia.  The evidence is also against 
a finding that the fibromyalgia is a result of the veteran's 
service-connected hypothyroidism and hypoparathyroidism.    

The veteran contends that her current fibromyalgia is related 
to her active service.  However, as a layperson, she is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what she experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports her claim for service 
connection.  However, the first post-service evidence of the 
veteran's fibromyalgia is in March 1998, approximately 13 
years after her separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's 
fibromyalgia developed in service.  Therefore, the Board 
concludes that the fibromyalgia was not incurred in or 
aggravated by service.  In addition, the Board finds that the 
evidence is against a finding that the veteran's fibromyalgia 
is proximately due to, the result of, or aggravated by her 
service-connected hypothyroidism and hypoparathyroidism.  As 
the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2003; a rating 
decision in November 2000; a statement of the case in March 
2001; and supplemental statements of the case in May 2001 and 
April 2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2008 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for fibromyalgia, to include as secondary 
to service-connected hypothyroidism and hypoparathyroidism, 
is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


